Citation Nr: 1537090	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for frostbite residuals of the left and right upper extremities.

2.  Entitlement to service connection for frostbite residuals of the left and right upper extremities.  

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and T.B.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1965.  He also had unverified service in the Army Reserve, to include a 2 week period of active duty for training in August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The July 2014 statement of the case addressed entitlement to SMC based on aid and attendance/housebound, service connection for Parkinson's disease, and TDIU.  The August 2014 VA Form 9 indicates the Veteran was only appealing the denial of SMC and TDIU.  The issue of service connection for Parkinson's disease was not perfected for appeal and is not for consideration.  

In June 2015, a Central Office hearing was held before the undersigned Veterans Law Judge (VLJ).  The Board notes the Veteran was found to be incompetent for VA purposes from December 16, 2013.  He was unable to effectively participate in the hearing and his spouse provided testimony on his behalf.  The record contains a VA Form 21-0845, Authorization to Disclose Personal Information to a Third Party (this being the Veteran's spouse).  

Additional evidence was added to the claims folder following the January 2015 supplemental statement of the case.  At the hearing, the representative indicated that they wished to waive RO consideration of this evidence.  

At the hearing, the Veteran's spouse indicated that the issue of service connection for Parkinson's disease was mistakenly left off the Form 9.  This is construed as a claim to reopen and the matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to SMC and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In February 2006, the RO denied service connection for frostbite of the left and right upper extremities.  The Veteran did not appeal this decision and it is final.  

2.  Evidence associated with the record since the February 2006 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for frostbite residuals of the left and right upper extremities.  

3.  The evidence is at least in equipoise as to whether the Veteran suffered a cold weather injury to the upper extremities during service and has current residuals related to same.  





CONCLUSIONS OF LAW

1.  The February 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for frostbite residuals of the left and right upper extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  Resolving reasonable doubt in the Veteran's favor, frostbite residuals of the left and right upper extremities were incurred during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to reopen and grant service connection for frostbite residuals of the left and right upper extremities, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Analysis

New and material evidence 

In February 2006, the RO denied service connection for frostbite of the left and right upper extremities, essentially based on a finding that the condition neither occurred in nor was caused by service.  The decision noted that service records were negative for diagnosis or treatment for frostbite in the upper extremities.  Additionally, on VA examination, he did not report cold injury of the hands and there was no diagnosis of cold injury to the upper extremities.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2010, the Veteran requested to reopen his claim.  In September 2010, the RO denied service connection for frostbite of the left and right upper extremities because the evidence submitted was not new and material.  Additional evidence was received within the one year appeal period and in July 2011, the RO confirmed and continued the previous denial.  The Veteran disagreed with the decision and perfected this appeal.  

In the May 2012 statement of the case, the RO reopened the claim.  Notwithstanding, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

Evidence submitted since the final February 2006 rating decision includes lay statements indicating that the circumstances of the Veteran's service included cold weather exposure, as well as medical statements suggesting he has frostbite residuals to the upper extremities.  This evidence is new as it was not previously considered.  It is also material in that is relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.  See 38 C.F.R. § 3.156(a).  

Service connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service treatment records show that the Veteran was treated for "cold feet" in January 1964 and was given indoor duty for 5 days.  There is no indication that he was treated for frostbite of the hands or fingers and at separation, his upper extremities were reported as normal on clinical evaluation.  

The Veteran, however, is competent to report that he suffered frostbite to his hands and fingers during service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).   In a May 2010 statement, he reported that he was a driver and on many occasions had to sit in the vehicle for 24 hours or more.  He reported that he developed a severe case of frostbite and at present, his hands were constantly cold and he had trouble gripping things.  

A June 1965 Letter of Appreciation shows that the Veteran participated in two winter training exercises.  His reports are further supported by a July 2013 statement from a retired Colonel who indicated that the Veteran was a former member of his command and that they served in Germany together.  He described their living conditions and duties and noted that they were exposed to extreme cold.  It was his opinion that a soldier with frostbitten feet more likely than not would have been exposed to having frostbitten hands in these extreme conditions. 

VA medical records document complaints of cold fingers and hands and include a diagnosis of Raynaud's.  A January 2007 record indicates that the etiology was unclear but possibly related to frostbite injury in the 1960's.  

The Veteran underwent VA cold weather injury examinations in October 2005 and March 2007.  The Board acknowledges that frostbite residuals to the upper extremities were not noted.  The examination requests, however, were specifically limited to the lower extremities.  

A statement from Dr. E.A. received in September 2010 notes the Veteran's reports of frostbite injuries to his hands with loss of grip strength and constant coldness with intermittent numbness and tingling of his fingers.  

A May 2011 statement from a private chiropractor documents the Veteran's reports that he developed a case of frostbite in the service that had been troubling him for years.  It had worsened and resulted in extreme numbness and coldness in his hands which had deteriorated over time.  

An August 2011 statement from Dr. A.K. indicates that the Veteran was having pain in the fingers of both hands with Raynaud's like symptoms and sensitivity.  

An August 2011 letter from the VA geriatric outpatient clinic indicates that when tested with a monofilament, the Veteran had loss of sensation to his fingers.  His wife was requesting a letter noting this change and she reported that he had documented frostbite from his military service in Germany.  

The Veteran underwent another VA cold injury examination in June 2015.  The listed diagnoses included frostbite of the bilateral upper extremities in 1963.  Current symptoms were reported as pain, tingling, numbness, cold sensitivity and weakness.  The examiner indicated that there was arthralgia, cold sensitivity, locally impaired sensation, numbness and color changes in the left and right hands.

On review, the record contains evidence both for and against the claim.  That is, service treatment records do not document a cold weather injury to the upper extremities and objective findings are not shown for many years following discharge.  The record, however, also contains competent and credible evidence that the circumstances of the Veteran's service included significant periods of cold weather exposure and the Veteran reported longstanding symptoms of numbness and tingling in the hands and fingers.  Medical evidence suggests a relationship between current symptoms and cold weather exposure.    

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran suffered a frostbite injury to his upper extremities during service and that he currently has residuals related to same.  Service connection is warranted.  See 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the claim of service connection for frostbite residuals of the left and right upper extremities is reopened; service connection for frostbite residuals of the left and right upper extremities is granted.  



REMAND

SMC

In August 2013, the RO denied entitlement to SMC based on the need for aid and attendance or at the housebound rate.  The Veteran disagreed with the decision and perfected this appeal.  

As set forth, this decision grants service connection for frostbite residuals of the left and right upper extremities.  The implementation of this grant (i.e., the ratings assigned) could impact the SMC claim.  Accordingly, this issue is deferred.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). 

TDIU

In August 2013, the RO also denied entitlement to TDIU.  The Veteran disagreed and perfected an appeal of this decision.  

Information in the claims folder indicates the Veteran was awarded benefits from the Social Security Administration with a disability onset date in July 2002.  These records are potentially relevant and should be obtained.  Additionally, the TDIU issue is deferred pending implementation of the grant of service connection for frostbite residuals of the left and right upper extremities.  See Harris.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Implement the grant of service connection for frostbite residuals of the left and right upper extremities.

2.  Request all records from the Social Security Administration pertaining to any award of disability benefits.  

3.  Upon completion of the requested development, and any additional development deemed appropriate, readjudicate the issues of entitlement to SMC based on the need for aid and attendance or at the housebound rate and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


